Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 3/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 9, 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozaki et al (US 6,627,520).
With respect to claim 1,  Kozaki et al (US 6,627,520)  teach  a  base substrate comprising: a supporting substrate”1”; and a base crystal layer “4” provided on a main face of said supporting substrate”1”, comprising a crystal of a nitride of a group 13 element sapphire containing aluminum element and having a crystal growth surface, wherein said base crystal layer”4” comprises a raised part”4”; and wherein a reaction product of a material of said supporting substrate and said crystal of 
With respect to claim 9, Kozaki et al ’520  teach he base substrate”1”, wherein said void is present between said raised part”4” and said supporting substrate”1”. 

With respect to claim 10, Kozaki et al’520 functional device comprising: said base substrate of claim 1; and a  functional layer “6, 7, 8” provided on said base crystal layer”4” .
Allowable Subject Matter
Claims 2-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a  base substrate comprising: a supporting substrate; and a base crystal layer provided on a main face of said supporting substrate, comprising a crystal of a nitride of a group 13 element and having a crystal growth surface, wherein said base crystal layer comprises a raised part; wherein said crystal growth surface forms a curved line; and wherein a height of said crystal growth surface on said curved line with respect to said main face is smoothly changed, provided that said raised part is viewed along a cross section perpendicular to said main face of said supporting substrate as claimed in claims 2-8 and  11-19 and as shown in fig. 3C and 4a.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816